DETAILED ACTION
Acknowledgement is made of the remarks/amendments dated 12/2/2020 in which claim 9 was cancelled and claims 1-8, and 10-13 were amended and claim 15 was newly added. Claims 1-8 and 10-15 are pending. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-13 and 15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Claim 11 depends from both claims 6 and claim 8 and not in the alternative. Claims 12 and 13 depend from claim 11 and therefore also ultimately depend from both claims 6 and 8. Claim 15 depends from both claims 8 and 1 and not in the alternative. Accordingly, claims 11-13 and 15 have not been further treated on the merits.

Specification and Claim Objection - Incorporation by Reference
Claims 7 and 13 were amended to recite “incorporated by reference” with respect to the US patent documents listed therein. As per 37 CFR 1.57(h) applicant can correct an incorporation of material by reference that does not comply with paragraphs (c), (d), 
Regarding the claims, for the sake of readability and completeness, the desired ingredients should be explicitly listed rather than pointing to the various patent documents. Claims need to be complete in and of themselves. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The below rejections are new and necessitated by the claim amendments 12/2/2020.

Claim 1 is further indefinite, as is claim 7, in that it is unclear which or what ingredients are meant to be excluded. The phrase “not including xylene mixtures selected from the group consisting of acetamiprid,…sugar alcohol derivatives and mixture thereof: 
Claim 8 is further indefinite in that the breacher desired is unclear. Claim 8 recites “wherein the breacher, not including terpinen-4-ol is an endogenous arthropod plastron terpene competitor sufficiently different from the endogenous plastron terpenes so as to alter the exacting shape and hydrophobic-hydrophilic field strengths of the plastron required to maintain the unwettable Cassie-Baxter state of the plastron…”. Sufficient different from is a relative term. It is unclear how one could determine whether or not a terpene competitor were sufficiently different from an endogenous plastron terpene. The limitation is claimed functionally and as each pest is different and the pest is not defined by the claim, the metes and bounds of the claim are unclear. One would not be able to determine the point of infringement of this claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 4 recites that the breacher is a polyunsaturated hydrocarbon. Limonene and xylene are both polyunsaturated hydrocarbons and both are excluded from the possible breachers of claim 1 (note the above 112(b) rejection in that it is unclear exactly what is being excluded, but under at least one interpretation these ingredients are excluded). 
Claim 5 recites that the breacher can be xylene. But xylene is excluded from the possible breachers of claim 1 (note the above 112(b) rejection in that it is unclear exactly what is being excluded, but under at least one interpretation these ingredients are excluded).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a This is a new matter rejection.
Claim 1 and 7 were amended to recite various things which the low molecular weight non-polar chemical breacher is NOT. With the exception of xylene, applicant does not have support for excluding the other actives listed (or mixtures of them with xylene depending on how one interprets the claim) nor support for the wt %s of the tea tree oil, carvone and limonene excluded. In order to negatively exclude a limitation, that limitation must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. See also MPEP 2173.05(i) regarding Negative Limitations. Here the specification makes no mention of acetamiprid…sugar alcohol derivatives and no mention of the amounts associated with tea tree oil, carvone and limonene. Accordingly they cannot be excluded from the claims in this manner. Should applicant wish to close down the claim to prevent the inclusion of these ingredients, applicant could list the active ingredients responsible for the desired outcomes and utilize the closed transitional phrase “consisting” with or without an optional group of possible secondary ingredients provided those secondary ingredients find support in the specification as originally filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (US 2009/0214676) as evidenced by Essential oil of Melaleuca, terpinen-4-ol type (Tea Tree oil) International Standard 3rd edition 2017-02, p. 1-6 (referred to hereafter as Essential oil of Melaleuca). This rejection is maintained but has been modified to address the claim amendments. 
Gao et al. teach a method of treating Demodex, sarcoptic mange, demodectic mange, chorioptic mange, notoedric mange or cheyletiella mite infestation on a mammalian animal or human by topically administering one or more of tea tree oil, caraway oil, dill weed oil and one of the compounds of Table 1 (abstract, [0026], [0047], [0056]). These pests are all Acari which reads on claim 14. Of the active oils and compounds of Table 1 a majority are low molecular weight and non-polar—see for example gamma-terpinene, alpha-terpine, delta-terpinolene, p-cymene, the various linonenes, the various carvones, ledene. Each of these compounds has a molecular weight around 150 g/mol or less which falls within the range of claim 3, with the exception of (+)-Ledene which has a molecular weight of 204 g/mol. Gamma-terpinene, alpha-terpine, delta-terpinolene, p-cymene, (R)-(+)-Limonene, (S)-(-)-Limonene, and dipentene-limonene are all polyunsaturated hydrocarbons which reads on claim 4. 

    PNG
    media_image1.png
    439
    396
    media_image1.png
    Greyscale

Regarding claim 9 which calls for the low molecular weight non-polar breacher to be mixed with a terpene which is not terpinen-4-ol, again note that Gao et al. teaches that mixture of the components of Table 1 can be utilized. One can immediately envisage a mixture that does not include terpinen-4-ol. One can also immediately envisage using a mixture that does not contain equal to or greater than 25 wt. % tea tree oil and (+)-carvone or equal to or greater than 97 wt.% limonene as these are only the examples of Table 2. Note also table 2 permits 100% tea tree oil which is not a mixture with (+)-carvone and 
	Gao et al. does not specify that the low molecular weight non-polar chemicals of Table 1 and/or those components contained within tea tree oil are working by breaching an oleo and hydro resistant arthropod plastron in order to harm the arthropod, but Gao et al. teach the sole required active step of applying this compound to a human and/or mammal infested with Acari pests. Accordingly, the method of Gao et al. must necessarily be functioning by breaching an oleo and hydro resistant arthropod plastron as identical compositions applied in the identical manner as claimed in identical amounts cannot have a different effect. 
Response to Arguments
	Applicant argues that the claims have been amended to avoid infringement on Gao’s teachings—however as addressed in the above rejection, this is not the case. One can also immediately envisage using a mixture that does not contain equal to or greater than 25 wt. % tea tree oil and (+)-carvone or equal to or greater than 97 wt.% limonene as these are only the examples of Table 2. Note also table 2 permits 100% tea tree oil which is not a mixture with (+)-carvone and thus still encompassed by the claims and contains an amount of alpha-pinene and alph-terpinene, etc. in the range of 0.01-99.99% of claim 2. A prior art reference is relevant for all it teaches. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

Claims 1-7, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chiho et al (JP 4221798 translated by machine obtained via InnovationQ, Source: IFI). This rejection is maintained but has been modified in order to address the claim amendments.
The examiner points to the above rejection under 35 USC 112(b) and that it is unclear what breacher(s) are being excluded from the claim. One interpretation of the claim is that it is only mixtures of xylene with one or more of acetamiprid, pyriproxyfen…and sugar alcohol derivatives that is excluded. This rejection is given to the extent that it is mixtures of xylene with one or more of acetamiprid, pyriproxyfen…and sugar alcohol derivatives that is excluded. This rejection does not apply to the interpretation where one or more of acetamiprid, pyriproxyfen…and sugar alcohol derivatives is excluded—but also note that the specification as originally filed does not 
Chiho et al. teach a method of treating ectoparasitic pests by directly applying a composition to the animal ectoparasite ([0023]). The animal to be treated includes domestic animals such as cattle, sheep, goats, chickens, dogs, cats, mice, rats, hamsters, squirrels, etc ([0021]). The composition applied is effective against a variety of arthropod pests including various lice and acarid insects ([0009]) which reads on claim 14. The composition comprises an insecticide Compound A and/or Compound B ([0004]) and various carriers (see [0012]). More specifically Formulation Example 2 is an emulsion comprising 10 parts Compound A, 5 parts Compound B, 8 parts polyoxyethylene alkylaryl ether, 2 parts sodium alkylaryl sulfonate and 75 parts xylene ([0025]). Xylene is a low molecular weight non-polar breacher recited in claim 5. The examiner notes that the open transitional phrase “comprising” permits the inclusion of unrecited elements such as Compounds A and B and the surfactants of Formulation 2. Chiho et al. do not recognize that the xylene is working by breaching an oleo and hydro resistant arthropod plastron in order to harm the arthropod, but Chiho et al. teach the sole required active step of applying this compound to an ectoparasite present on livestock. Accordingly, the method of Chiho et al. must necessarily be functioning by breaching an oleo and hydro resistant arthropod plastron as identical compositions applied in the identical manner as claimed in identical amounts cannot have a different effect.
The teachings of Chiho et al. do not anticipate the instant claims as mixtures of xylene with one or more of acetamiprid, pyriproxyfen…and sugar alcohol derivatives are excluded from the claim. However, in addition to that discussed above, Chiho et al. teach 
Chiho et al. also teaches that stabilizers including propyl toluene can be included ([0018]) which is another substance that is a low molecular weight non-polar breacher. The composition can also include a repellant including the terpenes limonene, linalool, citronellal, menthol, etc. ([0017)].
The specific combination of features claimed (low molecular weight non-polar breacher with a calcium chelator and/or terpene) is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select this specific combination of variables, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the 
Consistent with this reasoning, it would have obvious to have included one or more of the many low molecular weight non-polar breachers in place of xylene—and/or to have included one or more of the calcium chelators disclosed in Chiho et al., with or without a terpene repellant, to arrive compositions “yielding no more than one would expect from such an arrangement”, which is to say an effective composition against arthropod pests on animals.
Response to Arguments
	Applicant argues that Chiho is a composition patent and does not teach a method and therefore cannot read on the instant claims. Applicant also argues that Chiho does not teach how to penetrate and damage a plastron by following the strictures of Cassie-Baxter/Laplace. Applicant also argues that Chiho teaches away from the instant invention because it teaches the use of polar rather than non-polar chemicals. These arguments have been fully considered but are not persuasive.

	Regarding the argument that Chiho fails to teach the mechanism of action of the included ingredients by recognizing the strictures of Cassie-Baxter/Laplace, this is immaterial as Chiho teaches the required active method step of the instant claims—namely applying a low molecular weight non-polar chemical breacher to an arthropod present on mammals, bees or livestock. Any time one applies a low molecular weight non-polar chemical breacher falling within the claim scope to the target arthropod the strictures of Cassie-Baxter/Laplace are necessarily followed—whether or not one recognized that at the time or not. The instant claims are really rather broad in that the low molecular weight non-polar chemical breacher is not defined by what it is, but rather by what it is not and the claims utilize the open transitional phrase “comprising” which permits the inclusion of unrecited elements. Claims 4 and 5 recite specific breachers—a number of which are taught by Chiho. A number of these ingredients are well-know and often used carriers in pesticidal compositions. So whereas these prior art documents (including Chiho) fail to recognize the mechanism of action—this action was necessarily present and is necessarily present any time one of these is used as a carrier as a compound and its properties are inseperable. It is not inventive to discover how something works even though that sort of information often makes for an excellent research paper. It is only inventive if the discover of a mechanism of action leads to a 
	Regarding the argument that Chiho teaches away, Applicant’s attention is directed to MPEP 2123. Non-preferred embodiments are relevant prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).

Conclusion
Claims 1-8, 10 and 14 are rejected.  No claim is allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kortney Klinkel, whose telephone number is (571)270-5239.  The examiner can normally be reached on Monday-Friday 10 am to 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699